1 Reported in 232 N.W. 108.
The petition of the state board of law examiners having accused Donald A. Scott, a member of the Minnesota bar residing at Aitkin, of professional misconduct, the matter was referred to Honorable D.M. Cameron, one of the judges of the district court of the seventh judicial district. Upon the evidence adduced before him as referee and his findings of fact, the matter is now before us for decision. *Page 231 
The facts need not be gone into in detail. One group of charges involves claims put into Mr. Scott's hands for collection which were not collected. The papers intrusted to him in some cases included the promissory notes of the debtors. Repeatedly he not only failed to acknowledge receipt of the claim and supporting papers, but also failed to acknowledge letters of inquiry from clients. The conclusion is inescapable on the record that such deliberate violation of the rights of his clients was quite characteristic. Still worse, when the creditors demanded the return of their papers, including the promissory notes already referred to, Mr. Scott was equally silent and persisted in remaining so until the clients had to employ others to get their property out of his possession.
Another group of charges has to do with collections made by Mr. Scott. For one client he collected $100.38 in two instalments, one in March and the other in April, 1928. He has never remitted or made any accounting to the creditor. In other cases, few in number to be sure, but serious as evidence of misconduct, collections were made and withheld for varying periods without excuse or justification.
A judgment of disbarment must be entered.
So ordered. *Page 232